DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Notes
The status of claim 21 is to be interpreted as “New” rather than “Currently Amended”.
Allowable Subject Matter
Claims 1-17 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Oshnock et al. US 5,173,017 (hereafter--Oshnock--) and Johne US 2004/0096285 are the closest art of record.
In regards to claims 1 and 10 Oshnock discloses as on Figures 3-5, a tool holder assembly and a flexible cannister, the tool holder assembly comprising: a toolholder (10) having a rearwardly facing toolholder shank (45) and an axial rearward end with an internal bore (57) intersecting the axial rearward end (Figure 3), the toolholder shank (45) having an outer surface and at least one locking aperture (67) that extends from the outer surface (in a direction towards) to the internal bore; a base member (230) having a bore (232) configured for receiving the toolholder shank (45); a flexible canister (200) extending along an axial direction from a first distal end to a second distal end and adapted to be received in the bore (232) of the base member (230), the flexible canister (200) having canister wall defining an outer surface and a canister bore (refer to threaded bore 235 that receives lock rod 225 as on Figure 3) that extends longitudinally into the flexible canister (200), the flexible canister (200) having at least one locking passageway (205) that extends from the outer surface of the flexible canister wall to the canister bore (see Figures 3-6), the at least one locking passageway (205) being in communication with the at least one locking aperture (67) of 
Johne teaches on Figures 1 and 2 a flexible canister adapted to be received in a bore of a base member of a toolholder assembly, the flexible canister having an outer surface and a canister bore (22) that extends longitudinally into the flexible canister, the flexible canister having at least one locking passageway (151/171) that extends from the outer surface of the flexible canister (in a direction towards) the canister bore (22), the at least one locking passageway (151/171) capable of being in communication with at least one locking aperture (141) of a toolholder shank (14) when the toolholder assembly is assembled, wherein the flexible canister includes at least one flexible feature (refer to the slot 119 as on Figure 5 and in hidden lines on Figure 3) that is capable of increasing flexibility of the flexible canister (see at least claim 1 of Johne).  
Oshnock fails to disclose that the flexible feature is disposed on the outer surface of the flexible canister wall, closer to the first distal end than the second distal end and disposed between the at least one locking passageway and the first distal end, and wherein the at least one flexible feature extends inward from the outer surface of the flexible canister wall toward the canister bore in such a way that the at least one flexible feature reduces a stiffness of the flexible canister.
A modification of the device of Oshnock to have the missing limitations above, would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
In regards to claims 21 and 22 Oshnock discloses as on Figures 3-5, a tool holder assembly and a flexible cannister, the tool holder assembly comprising: a 
Johne teaches on Figures 1 and 2 a flexible canister adapted to be received in a bore of a base member of a toolholder assembly, the flexible canister having an outer surface and a canister bore (22) that extends longitudinally into the flexible canister, the flexible canister having at least one locking passageway (151/171) that extends from the outer surface of the flexible canister (in a direction towards) the canister bore (22), the at least one locking passageway (151/171) capable of being in communication with at least one locking aperture (141) of a toolholder shank (14) when the toolholder assembly is assembled, wherein the flexible canister includes at least one flexible feature (refer to 
Regarding claim 21, Oshnock fails to disclose that the flexible feature is disposed on the outer surface of the flexible canister wall, closer to the first distal end than the second distal end and disposed between the at least one locking passageway and the first distal end, and wherein the at least one flexible feature extends inward from the outer surface of the flexible canister wall toward the canister bore in such a way that the at least one flexible feature reduces a stiffness of the flexible canister.
Regarding claim 22, Oshnock fails to disclose the flexible feature is disposed on the outer surface of the flexible canister wall, disposed between the plane of the at least one locking passageway, and wherein the at least one flexible feature extends inward from the outer surface of the flexible canister wall toward the canister bore in such a way that the at least one flexible feature increases flexibility of the flexible canister.
A modification of the device of Oshnock to have the missing limitations above, would require a non-obvious structural modification of the device that would change the way that the device is intended to function.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722